DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant first office action is in response to communication filed on 07/26/2021.
The preliminary amendment filed on 08/24/2021 has been entered.
Claims 1-16 are pending of which claims 1, 5, 9, and 13 are independent.
The IDS(s) submitted on 08/25/2021, 11/18/2021, and 05/04/2022 has been considered.
The instant application is a continuation of the parent case 16/476492 (US PAT 11076371).
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11076371.   Although the claims at issue are not identical, they are not patentably distinct from each other because both the pending claims and the patented claims are targeted to a method, base station and terminal where the base station sends CSI-RS configuration containing CSI-RS for tracking to the terminal and describing antenna port for CSI tracking being 1 and the resource elements for CSI-RS for tracking is 4 and OFDM symbol indices for the resource elements is 4 but the pending claims vary the limitation reciting “a number of antenna port corresponding to the CSI-RS for tracking is 1” in the patented claims to “ a number of an antenna port for the CSI RS for tracking is restricted to 1” and are equivalent limitations and makes the pending claims an obvious variation of the patented claims.
The independent claims 1, 5, 9, and 13 of the pending claims are rejected over the corresponding patented independent claims 1, 5, 9, and 13 as shown in the table below matching each limitation from one set to another to establish the double patenting rejection.
Pending Independent Claim 1
Patented Independent Claim 1 of US PAT 11076371
1. A method performed by a terminal in a wireless communication system, the method comprising:
1. A method performed by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, channel state information-reference signal (CSI-RS) configuration information for a CSI-RS tracking;
 receiving, from the base station, the CSI-RS for tracking based on the CSI-RS configuration information ;
receiving channel state information-reference signal (CSI-RS) configuration information from a base station;
 receiving a CSI-RS for tracking based on the CSI-RS configuration information from the base station; and
wherein a number of an antenna port for the CSI-RS for tracking is restricted to 1, 
wherein a number of an antenna port corresponding to the CSI-RS for tracking is 1, 
and wherein a difference between subcarrier indices of resource elements (REs) for the CSI-RS for tracking is 4 in an orthogonal frequency division multiplexing (OFDM) symbol,
and wherein a difference between subcarrier indices of resource elements (REs) for the CSI-RS for tracking is 4 in an orthogonal frequency division multiplexing (OFDM) symbol,
and a difference between OFDM symbol indices of the REs for the CSI-RS for tracking is 4.
and a difference between OFDM symbol indices of the REs for the CSI-RS for tracking is 4.


Pending Independent Claim 5
Patented Independent Claim 5 of US PAT 11076371
 A method performed by a base station in a wireless communication system, the method comprising: 
 A method performed by a base station in a wireless communication system, the method comprising: 
transmitting, to a terminal,  channel state information reference signal (CSI-RS) configuration information; and transmitting, to the terminal,the CSI-RS for tracking based on the CSI-RS configuration information to the terminal, wherein the CSI-RS for tracking is for at least one of downlink frequency or time synchronization associated with the base station,
transmitting channel state information reference signal (CSI-RS) configuration information to a terminal; and transmitting a CSI-RS for tracking based on the CSI-RS configuration information to the terminal, wherein the CSI-RS for tracking is for at least one of downlink frequency or time synchronization associated with the base station,
wherein a number of an antenna port for the CSI-RS for tracking is restricted to 1, and
wherein a number of an antenna port corresponding to the CSI-RS for tracking is 1, and
wherein a difference between subcarrier indices of resource elements (REs) for the CSI-RS for tracking is 4 in an orthogonal frequency division multiplexing (OFDM) symbol, 
wherein a difference between subcarrier indices of resource elements (REs) for the CSI-RS for tracking is 4 in an orthogonal frequency division multiplexing (OFDM) symbol, 
 and a difference between OFDM symbol indices of the REs for the CSI-RS for tracking is 4.
 and a difference between OFDM symbol indices of the REs for the CSI-RS for tracking is 4.


Pending Independent Claim 9
Patented Independent Claim 9 of US PAT 11076371
9. A terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to:
9. A terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to:
Receive, from a base station channel state information reference signal (CSI-RS) configuration information for a CSI-RS for tracking, receive, receive from the base station, a CSI-RS for tracking based on the CSI-RS configuration information from the base station, and acquire at least one of downlink frequency or time synchronization associated with the base station based on the CSI-RS for tracking,
receive channel state information reference signal (CSI-RS) configuration information from a base station, receive a CSI-RS for tracking based on the CSI-RS configuration information from the base station, and acquire at least one of downlink frequency or time synchronization associated with the base station based on the CSI-RS for tracking,
a number of an antenna port for the CSI-RS for tracking is restricted to 1,
wherein a number of an antenna port corresponding to the CSI-RS for tracking is 1,
and wherein a difference between subcarrier indices of resource elements (REs) for the CSI-RS for tracking is 4 in an orthogonal frequency division multiplexing (OFDM) symbol,
and wherein a difference between subcarrier indices of resource elements (REs) for the CSI-RS for tracking is 4 in an orthogonal frequency division multiplexing (OFDM) symbol,
and a difference between OFDM symbol indices of the REs for the CSI-RS for tracking is 4.
and a difference between OFDM symbol indices of the REs for the CSI-RS for tracking is 4.
Pending Independent Claim 13
Patented Independent Claim 13 of US PAT 11076371
 A base station in a wireless communication system, the base station comprising: a transceiver; and a controller coupled with the transceiver and configured to control to:
A base station in a wireless communication system, the base station comprising: a transceiver; and a controller coupled with the transceiver and configured to control to:
transmit, to a terminal, channel state information reference signal (CSI-RS) configuration, and transmit, to the terminal, the CSI-RS for tracking corresponding to the CSI-RS configuration information, wherein the CSI-RS for tracking is for at least one of downlink frequency or time synchronization associated with the base station, 
transmit channel state information reference signal (CSI-RS) configuration information to a terminal, and transmit a CSI-RS for tracking based on the CSI-RS configuration information to the terminal, wherein the CSI-RS for tracking is for at least one of downlink frequency or time synchronization associated with the base station, 
wherein a number of an antenna port corresponding to the CSI-RS for tracking is 1,
wherein a number of an antenna port corresponding to the CSI-RS for tracking is 1,
and wherein a difference between subcarrier indices of resource elements (REs) for the CSI-RS for tracking is 4 in an orthogonal frequency division multiplexing (OFDM) symbol,
and wherein a difference between subcarrier indices of resource elements (REs) for the CSI-RS for tracking is 4 in an orthogonal frequency division multiplexing (OFDM) symbol,
and a difference between OFDM symbol indices of the REs for the CSI-RS for tracking is 4.
and a difference between OFDM symbol indices of the REs for the CSI-RS for tracking is 4.


Examiner’s Note :
In the IDS submitted on 05/04/2022 cites a rejection from Korean Intellectual Property Office and the rejection is based on US Patent Publication US 20150030037 A1 to Ahn et al  and US 20130114535 A1 to Ng et al.
	Ahn discloses CSI-RS configuration for tracking and further discloses in paragraph 91 that a transmitted antenna port of the TRS may be defined as at least one of the 8 antenna ports and suggests the claimed limitation reciting “…wherein a number of an antenna port for the CSI-RS for tracking is restricted to 1”.  However Ahn fails to disclose the claimed limitation reciting “…and wherein a difference between subcarrier indices of resource elements (REs) for the CSI-RS for tracking is 4 in an orthogonal frequency division multiplexing (OFDM) symbol, and a difference between OFDM symbol indices of the REs for the CSI-RS for tracking is 4.”.  Therefore, each independent claims are allowable over the disclosure of Ahn provided the double patenting rejection is overcome.
	Ng also discloses in paragraphs 18 and 67 that a TRS patterns based on the CRS port 0 pattern seems to suggest the claimed limitation reciting “…wherein a number of an antenna port for the CSI-RS for tracking is restricted to 1”.    Ng also discloses in paragraph 76 with respect Fig. 9F that the difference between subcarrier indices of resource elements (REs) for the CSI-RS for tracking is 3 and not 4 as claimed.
	However Ng fails to disclose the claimed limitation reciting “…and wherein a difference between subcarrier indices of resource elements (REs) for the CSI-RS for tracking is 4 in an orthogonal frequency division multiplexing (OFDM) symbol, and a difference between OFDM symbol indices of the REs for the CSI-RS for tracking is 4.”.  Therefore, each independent claims are allowable over the disclosure of Ng provided the double patenting rejection is overcome.
	In the IDS submitted on 11/18/2021 the English translation of the Korean Patent Office Action provides the rejection based on Ahn and admits Ahn does not teach the claimed limitation reciting “…and wherein a difference between subcarrier indices of resource elements (REs) for the CSI-RS for tracking is 4 in an orthogonal frequency division multiplexing (OFDM) symbol, and a difference between OFDM symbol indices of the REs for the CSI-RS for tracking is 4.”.  Therefore, each independent claims are allowable over the disclosure of Ahn provided the double patenting rejection is overcome.
In the IDS submitted on 05/04/2022 also US Patent Publication US 201502367602 A1) to Chae et al discloses in paragraph 11 when the CRS is present in the subframe, a sequence indicating 1 as the number of antenna ports may indicate a tracking reference signal as a type of a reference signal associated with decoding of the system information, which can be mapped to the claimed limitation reciting “…wherein a number of an antenna port for the CSI-RS for tracking is restricted to 1”.  However Chae fails to disclose the claimed limitation reciting “…and wherein a difference between subcarrier indices of resource elements (REs) for the CSI-RS for tracking is 4 in an orthogonal frequency division multiplexing (OFDM) symbol, and a difference between OFDM symbol indices of the REs for the CSI-RS for tracking is 4.”.  Therefore, each independent claims are allowable over the disclosure of Chae provided the double patenting rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474